(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
PoR cuanto, el único señalamiento de error es que:
“El tribunal inferior cometió manifiesto error en la apreciación de la prueba practicada, no justificando la' misma la sentencia condenatoria dictada.”
Pob cuanto, examinada la prueba a la luz de los alegatos y los argumentos orales de las partes la misma no resulta insuficiente para sostener la sentencia, .y no encontramos error manifiesto, en la apre-ciación de la prueba misma, aunque si el juez de distrito hubiese creído la declaración'del único testigo del acusado esto habría justi-ficado su absolución.
Por'tanto, se confirma la-sentencia apelada que dictó la Corte de Distrito de San Juan en 22 de septiembre de 1936.
Los Jueces Asociados señores Wolf y Córdova Dávila no intervinieron.